Citation Nr: 1436022	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1963 to July 1965, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The April 2007 rating decision also denied the Veteran's claim of service connection for depression and anxiety.  In his April 2007 notice of disagreement (NOD) the Veteran limited his appeal to the matters listed on the preceding page.  As the RO has separately adjudicated the matter of service connection for psychiatric disability other than PTSD and the Veteran did not appeal that denial, the Board finds that the issue on appeal involves service connection for PTSD only.  Hence, this case is distinguished from the situation outlined in the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran elected to have a Travel Board hearing; in March 2008 he indicated he would accept a RO hearing in lieu of such.  In July 2008 and December 2009, RO hearings were held before a decision review officer (DRO); transcripts (Tr.) of the hearings are associated with the claims file. 

In September 2011, the Board remanded the claim for further development.  Subsequent to the statement of the case, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board further notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

FINDING OF FACT

The Veteran's PTSD is the result of stressors that occurred during service.  

CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for PTSD.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 506, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran has a current PTSD diagnosis.  See January 2010 VA mental health note.  

The Veteran contends that he experienced three in-service events that have caused his PTSD symptoms.  The Veteran claims that he fell off the USS Koiner in April and September 1964 and February 1965.  He indicates that the falls and subsequently being ridiculed served to trigger his psychiatric symptoms.  Specifically, the Veteran stated in the July 2008 DRO hearing that he "fell off between the ship and the dock...[a]nd [he] was afraid that the ship was going to squash me."  See July 2008 Tr. at 2.  As a result, the Veteran has flashbacks of the event.  See January 2010 VA mental health note.

The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Moreover, his cousin's January 2014 statement corroborates the occurrence of his claimed in-service stressor.  The Veteran's cousin reports that she remembers that Veteran was visibly frightened while describing the fall from the ship's mooring lines in April 1964.  Overall, the Board finds that the Veteran's cousin is competent to recount her contemporaneous personal observations and finds her statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The statements of the Veteran and his cousin are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board further finds that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Finally, there is medical evidence linking the Veteran's PTSD and his in-service stressor.  Specifically, in January 2010 a VA psychiatrist linked the Veteran's diagnosed PTSD to military service trauma complicated by secondary depression.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim. and thus service connection is warranted. 

ORDER

Service connection for PTSD is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


